Case 1:20-cv-03747-NRN Document 70 Filed 04/07/21 USDC Colorado Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03747-NRN

KEVIN O’ROURKE,
NATHANIEL L. CARTER,
LORI CUTUNILLI,
LARRY D. COOK,
ALVIN CRISWELL,
KESHA CRENSHAW,
NEIL YARBROUGH, and
AMIE TRAPP,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., a Delaware corporation,
FACEBOOK, INC., a Delaware corporation,
CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually,
TOM WOLF, individually,
KATHY BOOCKVAR, individually,
TONY EVERS, individually,
ANN S. JACOBS, individually,
MARK L. THOMSEN, individually,
MARGE BOSTELMAN, individually,
JULIE M. GLANCEY,
DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR, individually, and
DOES 1-10,000,

Defendants.

 ORDER DENYING PLAINTIFFS’ MOTIONS TO STRIKE MOTIONS TO DISMISS OF
               MICHIGAN AND GEORGIA (Dkt. ##68 & 69)


N. REID NEUREITER
United States Magistrate Judge
Case 1:20-cv-03747-NRN Document 70 Filed 04/07/21 USDC Colorado Page 2 of 4




       This matter is before the Court on Plaintiffs’ Motions to Strike Michigan’s

Appearance and Motion to Dismiss Pursuant to F.R.C.P. 12(f) (Dkt. #68) and Plaintiffs’

Motion to Strike the State of Georgia’s Appearance and Motion to Dismiss, Pursuant to

F.R.C.P. 12(f) (Dkt. #69). Plaintiffs’ Motions are DENIED.

       Plaintiffs have brought this lawsuit against Dominion Voting Systems Inc,

Facebook, Inc. the Center for Tech and Civic Life (an Illinois non-profit), and a number

of government officials, including Georgia Governor Brian Kemp, Georgia Secretary of

State Brad Raffensperger, Michigan Governor Gretchen Whitmer, Michigan Secretary of

State Jocelyn Benson; Pennsylvania Governor Tom Wolfe, Pennsylvania Secretary of

State Kathy Boockvar, and Wisconsin Governor Tony Evers. Plaintiffs also individually

sued all six members of the Wisconsin Election Commission. The individual defendants

will be referred to here as the “Government Official Defendants.”

       With respect to each of the Governmental Official Defendants, the Complaint

asserts the officials are “personally liable for [their] individual conduct, acting under color

of [their] official authority.” See e.g., Comp. (Dkt. #1 at ¶¶ 19–26).

       On March 15, 2021, the Michigan government officials (Governor Whitmer and

Secretary of State Benson) filed a Motion to Dismiss (Dkt. #46). The motion was filed on

the Michigan defendants’ behalf by a Michigan Assistant Attorney General. See id. at

13. The same day, the Georgia government officials (Governor Kemp and Secretary of

State Raffensperer) filed a similar Motion to Dismiss (Dkt. #47). The Georgia motion

was filed by a Georgia Assistant Attorney General. See id. at 14.

       The Georgia and Michigan Motions to Dismiss make predictable arguments,

such as lack of personal jurisdiction in Colorado over actions taken by officials located


                                              2
Case 1:20-cv-03747-NRN Document 70 Filed 04/07/21 USDC Colorado Page 3 of 4




in another state, and that the Plaintiffs lack standing to enforce Michigan or Georgia

voting laws because such claims reflect generalized grievances.

       Rather than opposing the Georgia and Michigan Motions to Dismiss on the

merits, Plaintiffs seek to strike the motions under Rule 12(f) of the Federal Rules of Civil

Procedure. Rule 12(f) allows a court to “strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Nothing in the Georgia

or Michigan Motions appears remotely to be “redundant, immaterial, impertinent, or

scandalous.”

       Plaintiffs’ Motions to Strike argue that because Plaintiffs have asserted

constitutional claims against the Government Official Defendants in the officials’

individual capacities, Plaintiffs can prevent the Attorney Generals (or Assistant Attorney

Generals) of Michigan and Georgia from appearing as counsel to defend this lawsuit on

behalf of those Michigan and Georgia state officials. See, e.g., Dkt. #68 at 2 (“The

Attorney General of Michigan has improperly entered her appearance on behalf of

Defendants that do not exist, that is, persons in their official capacities. Further, an

Attorney General has no authority to act as a private lawyer on behalf of an individual

citizen of the respective state.”). Citing no authority, Plaintiffs argue that because the

“Plaintiffs have not sued a State . . . no State may preemptively cloak officials who have

committed unconstitutional acts with immunity, nor appear in the matter to defend

them.” Id. Plaintiffs appear to argue that merely because they allege that Government

Official Defendants have committed ultra vires unconstitutional acts in their individual

capacities, the Government Official Defendants may be precluded from using the legal

resources of their respective States to defend themselves here.



                                              3
Case 1:20-cv-03747-NRN Document 70 Filed 04/07/21 USDC Colorado Page 4 of 4




       It would be a strange world indeed if the plaintiffs in a lawsuit, merely by clever

pleading in a complaint, could preclude a defendant from using the lawyer (or legal

department) of his or her choice in defending against the allegations. And here, the

allegations of the Complaint are merely allegations. Plaintiffs seem to want to have the

Court make a preliminary finding (based only on the allegations of the Complaint) that

the Government Official Defendants did violate the Constitution, and use that finding to

bar appearances by the Attorney General offices of Michigan and Georgia respectively.

Plaintiffs cite no authority that would justify such an order.

       Whether the Government Official Defendants’ Motions to Dismiss have merit or

not is a different question from whether they should be stricken under Rule 12(f). There

is nothing insufficient, redundant, immaterial, impertinent, or scandalous about Georgia

or Michigan’s Motions to Dismiss. Rule 12(f) is not the appropriate method to respond to

a Motion to Dismiss. See Sierra Club v. Tri–State Generation & Transmission Ass’n,

173 F.R.D. 275, 285 (D.Colo.1997) (motions to strike pursuant to Rule 12(f) are typically

“a generally-disfavored, drastic remedy” and rarely granted unless the movant can

make a showing of prejudice arising from the challenged allegations). It is not this

Court’s role to dictate to the states of Georgia or Michigan how they may use the

resources of their respective Attorney General Offices. The Motions will not be stricken.

If Plaintiffs wish to oppose the Motions on the merits, they should file opposition briefs to

the Motions to Dismiss within five days from the date of this Order.

       SO ORDERED


       April 7, 2021                                      N. Reid Neureiter
                                                          United States Magistrate Judge



                                              4
